Title: James Madison to James T. Austin, 6 February 1832
From: Madison, James
To: Austin, James T.


                        
                            
                                Dr. Sir.
                            
                            
                                
                                    Montpellier 
                                
                                Feby. 6. 1832.
                            
                        
                        I have recd. your letter of 19th. ulto. requesting "a communication of any facts connected with the services of
                            the late V. president Gerry in the Convention of 1787". The letter was retarded by its address to Charlottesville instead
                            of Orange Ct H. It would give me pleasure to make any useful contribution to a biography of Mr. Gerry for whom I had a
                            very high esteem & a very warm regard. But I know not that I could furnish any particular facts of that character
                            separable from his general course in the Convention, especially without some indicating reference to them. I may say in
                            general, that Mr. G. was an active, an able, and interesting member of that assembly, and that the part he bore in its
                            discussions & proceedings was important & continued to the close of them. The grounds on which he
                            dissented from some of the results are well known.
                        I shall I am sure Sir, be pardoned any deficiency in this answer to your request, when I remark that I am now
                            approaching the 82d. year of my age, and that besides the infirmities incident to it, I have for a considerable time been
                            suffering from a severe rheumatism which among its diffusive effects has so crippled my hands & fingers that I
                            write my name with pain & difficulty, and am in a manner disqualified for researches which require the handling of
                            papers.
                        Wishing you Sir, success in acquiring the means of doing full justice to the merits of a
                            distinguished Revolutionary patriot, I pray you to accept assurances of my esteem & cordial respects.
                        
                            
                                
                            
                        
                    